It appearing that this cause has been on the docket of this Court since May 1, 1926, and that it has been heretofore stipulated between the parties that the adjudication of this cause should be indefinitely postponed pursuant to said stipulation, and no good reason appearing why this cause should be any longer continued on the docket, it is ordered that the appeal herein shall stand dismissed at the end of fifteen days from this date, unless the parties hereto shall within that time, and in accordance with the terms of said stipulation of the parties, submit said cause for adjudication in due course on the record and briefs filed.
Appeal dismissed subject to condition.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.